Citation Nr: 1756299	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  11-23 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable rating for prostatitis from May 1, 1992, to November 2, 2005, to a rating in excess of 20 percent for prostatitis from November 3, 2005, to November 1, 2015, and to a rating in excess of 60 percent for prostatitis from November 2, 2015.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the U.S. Air Force from March 1969 to May 1973 and from July 1973 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from a Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado.  

The Board previously remanded this matter in a June 2015 decision to, in pertinent part, afford the Veteran a VA examination to evaluate the severity of his prostatitis.  The Veteran ultimately attended such an examination in November 2015.  The Board again considered this matter in April 2017.  At that time, the Board again remanded the claim in order to contact the Veteran to obtain consent to retrieve private treatment records, obtain outstanding VA treatment records, and obtain records from the Social Security Administration (SSA) relating to disability benefits.  

The Veteran appeared and testified before the undersigned Veterans Law Judge at a hearing held in April 2014.  A transcript of the hearing testimony has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board sincerely regrets the additional delay, but it must again remand this matter to ensure that VA satisfies its duties to assist the Veteran.

As noted above, the Board most recently considered and remanded this matter in April 2017.  A remand by the Board confers on an appellant the right to compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In its April 2017 remand, the Board directed the AOJ to contact the Veteran to obtain his consent to retrieve private medical records and to obtain and associate with the Veteran's claims file any outstanding VA treatment records.  The record indicates that the Veteran was sent a request for the identified private treatment records in April 2017 and that outstanding VA treatment records were associated with the Veteran's claims file.  However, in the body of the April 2017 remand, the Board also noted that potentially relevant SSA records might be in the possession of SSA.  It then instructed the AOJ to "contact SSA to secure any records relating to a claim for disability benefits."  Regrettably, it appears that the Board inadvertently omitted this instruction from the enumerated directives, and the record does not indicate that the AOJ made any attempts to obtain these potentially relevant records.  Although the Board regrets the inconvenience and additional delay, the Veteran is entitled as a matter of law to compliance with the Board's remand directives, including the directive to obtain SSA disability records.  As such, the Board is obligated to again remand this matter in order to obtain these Federal records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records relating to the Veteran's service-connected prostatitis and associate them with the claims file.

2.  Thereafter, contact SSA and request all records related to the Veteran's award of disability benefits.  These records should include any medical records relied upon by SSA in making its decision.  Any records obtained should be associated with the Veteran's claims file.  Any negative reply must be included in the claims folder.

3.  After ensuring compliance with the items above, conduct any other development deemed appropriate.

4.  Finally, readjudicate the Veteran's claim. If the claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate amount of time to respond before returning the claim to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




